Citation Nr: 0525525	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  03-29 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date earlier than January 14, 
1997, for the grant of service connection and a 100 percent 
rating for a service-connected psychiatric disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from March 2, 1962, 
to June 17, 1962.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claim for an 
effective date earlier than January 14, 1987, for a total 
(100 percent) schedular evaluation for a service-connected 
psychiatric disorder, classified as major depression with 
history of organic brain syndrome, finding that no new and 
material evidence to reopen a previously and finally 
disallowed claim for an earlier effective date had been 
submitted.  In June 2005 the veteran testified at a hearing 
before the Board in Washington, D.C., in connection with his 
appeal.  A transcript of the hearing is of record.  

In prior adjudication at the RO and the Board, the issue now 
before the Board has been characterized variously as either 
entitlement to an earlier effective date for the grant of 
service connection for a psychiatric disability or 
entitlement to an earlier effective date for a 100 percent 
rating for such disability.  In the circumstances of the 
present case there is no substantive difference between the 
two, but since a disability rating cannot be assigned for any 
period before the effective date of an underlying service 
connection award, the Board prefers to address the issue of 
entitlement to an earlier effective date for the grant of 
service connection and has recharacterized the matter 
accordingly.  

The Board would point out that in view of the determination 
herein, which finds that no earlier effective date can be 
assigned based on claims received in January 1987 and 
February 2001, the only further avenue available under the 
law by which the veteran might potentially establish 
entitlement to an earlier effective date for his service-
connected disability would be a challenge to a March 1985 
Board decision pursuant to 38 U.S.C.A. §§ 5109A (a) and 7111 
on the basis that the Board's denial of service connection 
for a psychiatric disorder was due to clear and unmistakable 
error (CUE) in that decision.  If CUE were found, benefits 
would be payable based on the veteran's original service 
connection claim filed in July 1982.  
Under 38 U.S.C.A. §§ 5109A(a) and 7111, the Board has 
original jurisdiction to determine whether CUE exists in a 
prior final Board decision.  Although the veteran argued at 
his hearing that the March 1985 decision involved error, he 
has not filed a petition with the Board for review of such 
decision under 38 U.S.C.A. §§ 5109A(a) and 7111, and the 
Board has not docketed the case for review on the basis of 
CUE.  Accordingly, the Board refers this avenue for possible 
further review of the effective date issue to the veteran and 
his representative for their consideration.  If the veteran 
chooses to file a motion for review of the March 1985 Board 
decision on the basis of CUE, the motion should be sent 
directly to the Board and should conform to the pleading 
requirements set forth in 38 C.F.R. § 20.1404 (2004).  


FINDINGS OF FACT

1.  An original claim for service connection for residuals of 
a head injury, including postconcussion syndrome and memory 
loss, was received in July 1982.  

2.  In a decision dated in March 1985, the Board upheld the 
RO's denial of service connection for residuals of a 
traumatic head injury manifested by a dysthymic disorder, 
post-traumatic headaches and memory loss.  

3.  A request to reopen the claim for service connection was 
received on January 14, 1987.  

4.  By a February 1988 rating decision, the RO granted 
service connection for organic brain syndrome with a 
dysthymic disorder and assigned a 30 percent initial 
evaluation from January 14, 1987, the date of receipt of the 
claim to reopen.  

5.  In a July 1990 decision, the Board denied the veteran's 
appeal for an effective date earlier than January 14, 1987, 
and an evaluation higher than 70 percent for the grant of 
service connection for organic brain syndrome with dysthymic 
disorder; in November 1990, the chairman of the Board denied 
a motion for reconsideration of the July 1990 Board decision.  

6.  In July 1991, the United States Court of Veterans Appeals 
(now known as the United States Court of Appeals for Veterans 
Claims) (Court) affirmed the Board's July 1990 decision 
denying an earlier effective date for the grant of service 
connection.  

7.  By an August 1994 decision, the Board granted a 100 
percent schedular rating for the service-connected 
psychiatric disorder; the RO subsequently assigned an 
effective date of January 14, 1987, for the total schedular 
rating.  

8.  By a June 1997 decision, the Board denied the veteran's 
appeal for an effective date earlier than January 14, 1987, 
for the total schedular evaluation; in October 1997, the 
Board denied the veteran's motion for reconsideration of the 
June 1997 decision.  

9.  An application for an effective date earlier than January 
14, 1997, for the service-connected psychiatric disorder was 
received from the veteran in February 2001.  


CONCLUSION OF LAW

An effective date earlier than January 14, 1987, for the 
grant of service connection and a total schedular evaluation 
for a service-connected psychiatric disability is denied as a 
matter of law.  38 U.S.C.A. §§ 5110, 7103 (West 2002); 38 
C.F.R. §§ 3.104, 3.400 (2004); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

The matter on appeal to the Board is legal in nature as its 
outcome is determined by the application of the law and 
regulations rather than by the weighing and evaluation of 
evidence.  Given the nature of the issue, procurement of 
additional evidence would not strengthen the veteran's claim.  
The Court has held that the VCAA does not affect matters on 
appeal when the question is limited to statutory 
interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  Smith v. Gober, 14 Vet. App. 227, 231-32 (2002); see 
also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law).  Consequently, no further procedural or 
substantive action pursuant to the VCAA is required.  


Applicable law and regulations

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase of compensation 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110 (West 2002).  

Decisions of the Board of Veterans' Appeals are final 
decisions unless the Chairman orders reconsideration of the 
decision.  38 U.S.C.A. § 7103 (West 2002).  

A "finally adjudicated claim" is an application, formal or 
informal, which has been allowed or disallowed by the agency 
of original jurisdiction, the action having become final by 
the expiration of one year after the date of notice of an 
award or disallowance, or by denial on appeal.  38 C.F.R. 
§ 3.160(d) (2004); see also 38 C.F.R. §§ 20.1103, 20.1104 
(2004).  

Analysis

In written statements and in testimony at his hearing before 
the Board, the veteran has contended that the grant of 
service connection for his psychiatric disability and the 
total rating based on the grant of service connection should 
be made effective retroactively from the date of discharge 
from service, or at least from 1983, when the veteran's 
contract for employment as a teacher was terminated.  Arguing 
that the January 14, 1987, effective date was arbitrary and 
based on technicalities, he maintains that throughout the 
period between discharge from service and January 14, 1987, 
his service-connected disability was disabling to an extent 
that would have justified a total disability rating.  

The Board must point out to the veteran that the existence of 
disability that would qualify for an award of service 
connection and the assignment of a total rating is not by 
itself sufficient under the law to establish entitlement to 
an earlier effective date.  Entitlement to any VA benefit 
must be established in accordance with the law, which 
requires that a claim be filed and that entitlement be 
adjudicated.  

In the present case, the adjudicative history of the 
veteran's claim, as briefly summarized above, shows that the 
veteran's original claim for service connection for a 
psychiatric disorder resulting from head trauma, filed in 
July 1982, shortly after separation from service, was denied 
by the RO and that the denial was upheld by the Board in 
1985.  That decision was final; hence, no benefits were 
payable on the basis of the 1982 claim.  At the time of the 
1985 Board decision, there was no provision in the law for 
judicial review of adverse Board decisions; the United States 
Court of Veterans Appeals did not exist until the passage of 
the Veterans' Judicial Review Act (VJRA), Pub. L. No. 100-
687, 102 Stat. 4105 (1988).  

Thereafter, the veteran filed a petition to reopen the 
service connection on January 14, 1987.  Subsequent 
adjudication by both the RO and the Board resulted in the 
award of all benefits payable on the basis of that claim.  An 
appeal for an earlier effective date for the award of service 
connection was denied by the Board in July 1990 and that 
decision was upheld by the Court.  In June 1997 the Board 
again denied an appeal for an effective date earlier than 
January 14, 1997, for the 100 percent schedular rating.  
Reconsideration of the June 1997 decision was denied.  

The Board decisions denying an earlier effective date are 
final under the law; hence no benefits are payable for the 
period before January 14, 1987, on the basis of the claim 
received on that date.  Furthermore, the issues decided by 
the Board in July 1990 (which was affirmed by the Court) and 
June 1997 cannot be relitigated.  Under the doctrine of res 
judicata, where a matter has been decided by prior 
adjudication, a party is precluded from asserting further 
claims on the same basis as that upon which the claim was 
previously litigated.  See Lawlor v. National Screen Service 
Corp., 349 U.S. 322, 325-26 (1955).  The doctrine of res 
judicata is applicable to VA decisions.  Olson v. Brown, 5 
Vet. App. 430 (1993).  In essence, the doctrine of res 
judicata ensures that a claimant may have his or her day in 
court, but not two or three.  By appealing to the Board in 
July 1990 and June 1997, the veteran had his opportunity to 
argue that he is entitled to an effective date earlier than 
January 14, 1987, and he is not entitled to another.  
Bissonnette v. Principi, 18 Vet. App. 105, 110 (2004).  

The Board believes that by adjudicating the present claim for 
an earlier effective date on the basis of whether new and 
material evidence had been presented, the RO may have 
reinforced the veteran's belief that submission of still more 
evidence of total disability between 1982 and 1987 would 
strengthen his claim, as evidenced by his June 2005 
submission of additional medical evidence and a statement 
from a friend.  The reality is that the outcome of the appeal 
is determined by the operation of law and that additional 
evidence has no potential to change the Board's prior 
decisions.  Even if the Board were to agree that total 
disability was present from 1982 to 1987, there would be no 
basis in law for revision of the effective date of the award 
based on consideration of this evidence.  Under VA 
regulations, the effective date of an award based on new and 
material evidence other than service department medical 
records is the date of receipt of the new and material 
evidence.  See 38 C.F.R. § 3.400(q) (2004).  

The rules of law that apply to effective dates of awards are 
highly technical but they cannot be dismissed as mere 
technicalities.  The statutory provisions governing effective 
dates were established by Congress and the Board has no 
choice but to apply them in every case where they apply.  For 
the reasons explained herein, the Board must find that the 
lack of legal merit precludes further consideration of the 
veteran's claim for an earlier effective date and that the 
claim must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  


ORDER

An effective date earlier than January 14, 1997, for the 
grant of service connection and a 100 percent rating for a 
service-connected psychiatric disability is denied.  



	                        
____________________________________________
	KATHLEEN K. GALLAGHER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


